                                                     Case 3:18-cv-00527-LRH-WGC Document 73 Filed 05/11/20 Page 1 of 3



                                                 1   Bart K. Larsen, Esq.
                                                     Nevada Bar No. 8538
                                                 2   SHEA LARSEN
                                                     1731 Village Center Circle, Suite 150
                                                 3   Las Vegas, Nevada 89134
                                                     Telephone: (702) 471-7432
                                                 4   Fax: (702) 926-9683
                                                     Email: blarsen@shea.law
                                                 5
                                                     Attorneys for Defendant
                                                 6   Kenneth Cannata

                                                 7

                                                 8                               UNITED STATES DISTRICT COURT

                                                 9                                      DISTRICT OF NEVADA
                                                10                                                  ***
                                                11    HP TUNERS, LLC,                                     Case No. 3:18-cv-00527-LRH-WGC
        1731 Village Center Circle, Suite 150




                                                12                                         Plaintiff,
             Las Vegas, Nevada 89134
SHEA LARSEN




                                                13
                                                            vs.
                  (702) 471-7432




                                                14
                                                      KENNETH CANNATA,
                                                15
                                                                                         Defendant.
                                                16

                                                17                                   INTERIM STATUS REPORT
                                                18
                                                            Defendant Kenneth Cannata, by and through his undersigned legal counsel, submits this
                                                19
                                                     Interim Status Report pursuant to this Court’s Minutes of Proceedings [ECF No. 72] entered on April
                                                20
                                                     2, 2020.
                                                21
                                                            Mr. Cannata’s condition is somewhat improved since the telephonic status hearing that
                                                22
                                                     occurred on April 2, 2020 and is expected to continue to improve over the next few months.
                                                23
                                                     However, Mr. Cannata’s mobility and communication abilities remain impaired. Additionally, Mr.
                                                24
                                                     Cannata remains extremely vulnerable to relapse and to additional complications and infections. In
                                                25
                                                     light of the ongoing Covid-19 pandemic, Mr. Cannata is unable to travel outside of his home or
                                                26
                                                     personally interact with individuals outside of his immediate family except as necessary for medical
                                                27
                                                     treatment. Given Mr. Cannata’s current condition and rate of improvement, it is unlikely that he will
                                                28

                                                                                                        -1-
                                                     Case 3:18-cv-00527-LRH-WGC Document 73 Filed 05/11/20 Page 2 of 3



                                                 1   be able to meaningfully participate in discovery in this action before August 1, 2020.

                                                 2          Dated this 11th day of May 2020.

                                                 3                                                        SHEA LARSEN

                                                 4                                                        /s/ Bart K. Larsen, Esq.
                                                                                                          Bart K. Larsen, Esq.
                                                 5                                                        Nevada Bar No. 8538
                                                                                                          1731 Village Center Circle, Suite 150
                                                 6                                                        Las Vegas, Nevada 89134

                                                 7                                                        Attorneys for Defendant Kenneth Cannata

                                                 8

                                                 9
                                                10

                                                11
        1731 Village Center Circle, Suite 150




                                                12
             Las Vegas, Nevada 89134
SHEA LARSEN




                                                13
                  (702) 471-7432




                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                                                                                    -2-
                                                     Case 3:18-cv-00527-LRH-WGC Document 73 Filed 05/11/20 Page 3 of 3



                                                 1                                   CERTIFICATE OF SERVICE

                                                 2          Pursuant to FRCP 5(b), I hereby certify that I am an employee of the law firm of Shea Larsen,

                                                 3   and on May 11, 2020 I served a copy of the foregoing INTERIM STATUS REPORT via the Court’s

                                                 4   Notice of Electronic Filing to all persons listed on the United States District Court CM/ECF

                                                 5   Confirmation Sheet.

                                                 6

                                                 7                                               By: /s/ Bart K. Larsen, Esq.

                                                 8

                                                 9
                                                10

                                                11
        1731 Village Center Circle, Suite 150




                                                12
             Las Vegas, Nevada 89134
SHEA LARSEN




                                                13
                  (702) 471-7432




                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                                                                                   -3-
